DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04 August 2022 has been entered.

Response to Amendment
Applicant’s amendments filed 04 August 2022 with respect to the claims have been fully considered. Any claim objections not repeated herein are considered to be overcome by the amendments.
Response to Arguments
Applicant’s arguments filed 04 August 2022 stating “As discussed in the interview on July 12, 2022, the NPL reference mentioned on page 10 of the response filed 16 November 2021 includes disclosure that is sufficient to overcome the 35 U.S.C. §112 rejections in regard to ‘cross-coupled stiffness’” have been fully considered. The Office respectfully notes that the aforementioned NPL reference has not been submitted and, thus, the contents of this NPL reference cannot be reviewed for its relevance to the instant 35 U.S.C. 112 rejections. Insofar as Applicant deems that the equation “F=k*x” (discussed on page 10 of the remarks filed 16 November 2021) establishes a basis for understanding the claim limitations at issue, the Office is respectfully unclear as to how such an equation permits calculating a cross-coupled stiffness since “k” represent stiffness, not cross-coupled stiffness (note: Applicant’s arguments on page 10 of the remarks filed 04 August 2022 state “stiffness… differs from the cross-coupled stiffness”). The Office recognizes that “F=k*x” is a fundamental equation relating force, displacement, and stiffness, but it is respectfully noted that such an equation does not appear to be used directly in the scheme of the instant invention - Applicant’s par. 39 indicates that “first cross-coupled stiffness” is determined based at least on “a rotor dynamics model of the rotor assembly”, but there is no accounting for such in the equation “F=k*x”. Additionally / alternatively, Applicant indicates on page 10 of the remarks filed 16 November 2021 that “In general, a rotor dynamics model may describe a relationship between a force (e.g., the electromagnetic force), a cross coupled stiffness, and a displacement (e.g., vibration)” - however, this description of “rotor dynamics model” does not appear to correspond with par. [0039] of the specification stating “The rotor dynamics model includes one or more frequencies associated with a rotor bending mode of the rotor assembly”.
Applicant’s arguments filed 04 August 2022 stating “There is no motivation to modify Ciciriello in view of Lewis to cover determining a first cross coupled stiffness because Ciciriello specifically teaches controlling stiffness of the rotational machinery which differs from the cross-coupled stiffness of the rotational machinery” have been fully considered. The Office respectfully notes that the proposed modification over Lewis does not involve replacing and/or eliminating the stiffness determination of Ciciriello but, rather, supplements and/or enhances it.
The previous rejections are maintained.

Claim Objections
Claims 1-20 are objected to because of the following informalities:   
In claim 1, 4th line from bottom, --by the magnetic actuator-- should be added after “applied” (to improve the clarity).
In claim 12, 4th line from bottom, --by the magnetic actuator-- should be added after “applied” (to improve the clarity).
In claim 20, 4th line from bottom, “determining electromagnetic force” should be changed to --determining an electromagnetic force to be applied by the magnetic actuator-- (to improve the grammar / clarity).
Claims 2-11 and 13-19 are objected to due to dependence on an above claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-20 are rejected under 35 U.S.C. 112(a) for failing the written description requirement (i.e., new matter situation).

In claim 1, the limitations recited as “determining a first cross coupled stiffness corresponding to the rotor assembly based at least on the first non-synchronous vibration signal and the first electromagnetic force” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. The originally filed disclosure (see par. [0039]) indicates that cross-coupled stiffness is determined based at least on a vibrations signal, a rotor speed signal, and a rotor dynamics model of the rotor assembly (note: it is acknowledged that “first non-synchronous vibration signal” is determined from “first vibrations signal” and “rotor speed” - however, this leaves “first electromagnetic force” at odds with the disclosed rotor dynamics model in this step of “determining a first cross coupled stiffness). Due to identical instances, this rejection also applies to claims 12 and 20. Due to dependency, this rejection also applies to claims 2-11 and 13-19.

Claims 1-20 are rejected under 35 U.S.C. 112(a) for failing the written description requirement.

In claim 1, the limitations recited as “determining a first cross coupled stiffness corresponding to the rotor assembly based at least on the first non-synchronous vibration signal and the first electromagnetic force” and/or “determining a second electromagnetic force… based at least on the first cross coupled stiffness” were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. Reference is made to the following sections of MPEP 2161.01(I) (emphasis added in bold formatting):
“Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed”;
“When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.”
In the instant case, the disclosure does not provide an algorithm in the form of a mathematical formula, prose, or a flow chart that describes how the parameter “first cross coupled stiffness” is determined based on “first non-synchronous vibration signal” and “first electromagnetic force”. Due to identical instances, this rejection also applies to claims 12 and 20. Due to dependency, this rejection applies to claims 2-11 and 13-19.
In the instant case, the disclosure does not provide an algorithm in the form of a mathematical formula, prose, or a flow chart that describes how the parameter “second electromagnetic force” is determined, much less from the variable “first cross coupled stiffness”. Due to identical instances, this rejection also applies to claims 12 and 20. Due to dependency, this rejection applies to claims 2-11 and 13-19.
The disclosure also does not provide an algorithm in the form of a mathematical formula, prose, or a flow chart that describes how the variable “first cross coupled stiffness” (claims 3 and 14) is determined additionally based on “rotor dynamics model of the rotor assembly” and, thus, claims 3 and 14 are rejected on this basis. 
The disclosure also does not provide an algorithm in the form of a mathematical formula, prose, or a flow chart that describes how the variable “damping factor” (claim 10) is determined and, thus, claim 10 is rejected on this basis. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 1, the limitation recited “determining a first cross coupled stiffness... based at least on... the first electromagnetic force”, in light of the antecedent limitation “a controller configured to store and execute instructions, the instructions comprising: outputting a first output signal to apply, via the magnetic actuator, a first electromagnetic force” renders the claim indefinite since the antecedent limitation establishes “first electromagnetic force” as a physical parameter (i.e., an output of “magnetic actuator”), and whereas the instant limitation requires “first electromagnetic force” to be a variable/value within the “instructions” of the “controller”. Due to an identical instance, this rejection also applies to claim 12. Due to an analogous instance, this rejection also applies to claim 20 (note: the same issue arises despite omission of “controller” / “instructions”). Due to dependency, this rejection also applies to claims 2-11 and 13-19.

In claim 3, the limitation recited as “determining the first cross coupled stiffness is based at least on a rotor dynamics model of the rotor assembly” is unclear in light of the antecedent limitation “determining a first cross coupled stiffness corresponding to the rotor assembly based at least on the first non-synchronous vibration signal and the first electromagnetic force” since Applicant’s arguments / remarks filed 16 November 2021 (see last sentence of page 10) state that “cross coupled stiffness” is entirely determined by “first electromagnetic force” and “non-synchronous vibration signal”, thereby rendering indefinite how “rotor dynamics model” is used in the determination of “first cross coupled stiffness”. Due to an identical instance, this rejection also applies to claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3, 9, 12, 14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ciciriello et al. (US 10,547,258 - hereafter referred to as Ciciriello; previously cited) in view of Lewis et al. (US 5,347,190 - hereafter referred to as Lewis; previously cited) and Morey et al. (US 10,168,248 - hereafter referred to as Morey; previously cited), and wherein Twerdochlib (US 6,094,989; previously cited) is cited on an evidentiary basis.
In reference to claim 1 (as far as it is clear and definite)
Ciciriello discloses:
A system for controlling rotor dynamics of a rotor assembly (i.e., the assembly of rotor 122 and at least one of the fan 114, low pressure shaft 148, and low pressure turbine 146 - see Figures 9, 10, and col.9:ll.13-21), the system comprising:
a magnetic actuator (i.e., the assembly of windings 128 and a vibration sensor - see Figure 10 and col.7:ll.27-29) positioned in magnetic communication (see col.9:ll.31-35,43-48) with the rotor assembly, wherein the magnetic actuator is configured to selectively output an electromagnetic force (see col.9.ll.31-35,43-48) at the rotor assembly, and wherein the magnetic actuator is configured to obtain a vibration signal (i.e., vibration amplitude - see col.9:ll.55-62) at the rotor assembly and
a controller (130 - Figure 10) configured to store and execute instructions, the instructions comprising:
obtaining a first vibrations signal (i.e., vibration amplitude - see col.9:ll.55-62) at the rotor assembly;
determining a second electromagnetic force (i.e., the magnetic field applied by windings 128 - see col.9:ll.31-35) to be applied to the rotor assembly; and
generating a second output signal (i.e., the current through windings 128) corresponding to the second electromagnetic force.

Ciciriello does not disclose:
outputting a first output signal to apply, via the magnetic actuator, a first electromagnetic force to the rotor assembly;
determining a first non-synchronous vibration signal corresponding to the rotor assembly based at least on the first vibrations signal and a rotor speed of the rotor assembly;
determining a first cross coupled stiffness corresponding to the rotor assembly based at least on the first non-synchronous vibration signal and the first electromagnetic force;
the determining the second electromagnetic force is based at least on the first cross coupled stiffness.

Lewis discloses:
a method (see col.13:ln.63 through col.14:ln.24) for determining the cross-coupled stiffness of a rotor assembly comprising: (1) outputting an electromagnetic force to the rotor assembly, (2) determining a vibration signal (i.e., displacement response), and (3) determining a cross-coupled stiffness of the rotor assembly based on the electromagnetic force and the vibration signal.
	Morey discloses:
a system that determines non-synchronous vibrations (see col.6:ll.52-55) by measuring (see col.2:ll.43-46) speed and displacement. 

Twerdochlib teaches (see col.1:ll.31-41) that non-synchronous vibrations can lead to fracture of rotor blades.

Ciciriello further discloses (see col.9:ll.13-21,46-48) that the “second electromagnetic force” is utilized to alter the stiffness of the rotor system in order to move it away from a resonance condition. Accordingly, stiffness is the ultimate physical control parameter of Ciciriello. Lewis discloses a known technique for determining the cross-coupled stiffness of a rotor assembly. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ciciriello to determine and use the cross-coupled stiffness in the control scheme of Ciciriello in order to permit informed and, thus, accurate control of the resonance condition of the rotor assembly, and to configure the control scheme to determine non-synchronous vibrations as the basis for a control action for the purpose of avoiding rotor blade damage.

Ciciriello in view of Lewis and Morey addresses:
outputting (via Ciciriello windings 128) a first output signal to apply, via the magnetic actuator, a first electromagnetic force (i.e., an electromagnetic force used in the determination of cross-coupled stiffness, as in Lewis) to the rotor assembly;
determining (as in Morey) a first non-synchronous vibration signal corresponding to the rotor assembly based at least on the first vibrations signal and a rotor speed of the rotor assembly;
determining (as in Lewis) a first cross coupled stiffness corresponding to the rotor assembly based at least on the first non-synchronous vibration signal and the first electromagnetic force;
the determining the second electromagnetic force is based at least on the first cross coupled stiffness (see proposed modification above).

In reference to claim 3 (as far as it is clear and definite)
Ciciriello in view of Lewis and Morey addresses:
The system of claim 1, wherein determining the first cross coupled stiffness is based at least on a rotor dynamics model (i.e., the equation resulting in determination of “first cross coupled stiffness”) of the rotor assembly.

In reference to claim 9
Ciciriello in view of Lewis and Morey addresses:
The system of claim 1, the instructions further comprising: 
iteratively determining (note: the control schemes of Ciciriello and Morey are active and continuous and, thus, performed iteratively), over a period of time, the first non-synchronous vibration signal and a cross coupled stiffness; and
iteratively determining (note: the control schemes of Ciciriello and Morey are active and continuous and, thus, performed iteratively) the second electromagnetic force to reduce the first non-synchronous vibration signal with respect to a threshold (note: “a threshold” is undefined; “with respect to a threshold” does not result in a substantive limitation).



In reference to claim 12 (as far as it is clear and definite)
Ciciriello in view of Lewis and Morey, as combined in the rejection of claim 1, addresses:
	A turbo machine (112 - Ciciriello Figure 9), the turbo machine comprising:
a rotor assembly (i.e., the assembly of rotor 122 and at least one of the fan 114, low pressure shaft 148, and low pressure turbine 146 - see Ciciriello Figures 9, 10, and col.9:ll.13-21) comprising a magnetic material (note: the control scheme of Ciciriello utilizing a magnetic field applied to “rotor assembly” requires that “rotor assembly” includes magnetic material);
a magnetic actuator (i.e., the assembly of windings 128 and a vibration sensor - see Ciciriello Figure 10 and col.7:ll.27-29) positioned in magnetic communication (see Ciciriello col.9:ll.31-35,43-48) with the magnetic material of the rotor assembly, wherein the magnetic actuator is configured to selectively output an electromagnetic force (see Ciciriello col.9.ll.31-35,43-48) at the rotor assembly, and further wherein the magnetic actuator is configured to obtain a vibration signal (i.e., vibration amplitude - see Ciciriello col.9:ll.55-62) at the rotor assembly; and
a controller (130 - Ciciriello Figure 10) configured to store and execute instructions, the instructions comprising:
outputting (via Ciciriello windings 128) a first output signal to apply, via the magnetic actuator, a first electromagnetic force (i.e., an electromagnetic force used in the determination of cross-coupled stiffness, as in Lewis) at the rotor assembly;
obtaining, via the magnetic actuator, a first vibrations signal (i.e., vibration amplitude - see Ciciriello col.9:ll.55-62) at the rotor assembly;
determining (as in Morey) a first non-synchronous vibrations signal corresponding to the rotor assembly based at least on the first vibrations signal and a rotor speed of the rotor assembly;
determining (as in Lewis) a first cross coupled stiffness corresponding to the rotor assembly based at least on the first non-synchronous vibration signal and the first electromagnetic force;
determining a second electromagnetic force (i.e., the magnetic field applied by windings 128 - see Ciciriello col.9:ll.31-35) to be applied to the rotor assembly based at least on the first cross coupled stiffness (see proposed modification above); and
generating a second output signal (i.e., the current through Ciciriello windings 128) corresponding to the second electromagnetic force.

In reference to claim 14 (as far as it is clear and definite)
Ciciriello in view of Lewis and Morey addresses:
The turbo machine of claim 12, wherein determining the first cross coupled stiffness is based at least on a rotor dynamics model (i.e., the equation resulting in determination of “first cross coupled stiffness”) of the rotor assembly.

In reference to claim 17
Ciciriello in view of Lewis and Morey addresses:
The turbo machine of claim 12, the instructions further comprising: 
iteratively determining (note: the control schemes of Ciciriello and Morey are active and continuous and, thus, performed iteratively), over a period of time, the first non-synchronous vibrations signal and the first cross coupled stiffness; and
iteratively determining (note: the control schemes of Ciciriello and Morey are active and continuous and, thus, performed iteratively) the second electromagnetic force to reduce the first non-synchronous vibrations signal with respect to a threshold (note: “a threshold” is undefined; “with respect to a threshold” does not result in a substantive limitation).

In reference to claim 20 (as far as it is clear and definite)
Ciciriello in view of Lewis and Morey, as combined in the rejection of claim 1, addresses:
	A method for controlling a rotor assembly of a turbo machine, the method comprising:
outputting (via Ciciriello windings 128) a first electromagnetic force (i.e., an electromagnetic force used in the determination of cross-coupled stiffness, as in Lewis) at the rotor assembly via a magnetic actuator (i.e., the assembly of windings 128 and a vibration sensor - see Ciciriello Figure 10 and col.7:ll.27-29);
obtaining a first vibration signal (i.e., vibration amplitude - see Ciciriello col.9:ll.55-62) from the rotor assembly;
obtaining (as in Morey) a rotor speed signal of the rotor assembly, wherein the rotor speed signal corresponds to a frequency speed of the rotor assembly;
determining (as in Morey) a first non-synchronous vibrations signal corresponding to the rotor assembly based at least on the first vibration signal and the rotor speed of the rotor assembly;
determining (as in Lewis) a first cross coupled stiffness corresponding to the rotor assembly based at least on the first non-synchronous vibration signal and the first electromagnetic force;
determining a second electromagnetic force (i.e., the magnetic field applied by windings 128 - see Ciciriello col.9:ll.31-35) to the rotor assembly based at least on the first cross coupled stiffness (see proposed modification above); and
generating a second output signal (i.e., the current through Ciciriello windings 128) corresponding to the second electromagnetic force and applying the second electromagnetic force to the rotor assembly.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ciciriello in view of Lewis, Morey, and Habermann et al. (US 4,866,318 - hereafter referred to as Habermann; previously cited).

In reference to claim 11
Ciciriello in view of Lewis and Morey addresses:
	The system of claim 1.

Ciciriello in view of Lewis and Morey does not address:
the first vibrations signal comprises at least a two orthogonal direction vibration signal corresponding to the rotor assembly.

Habermann discloses:
a system for monitoring displacement of a shaft that includes a two orthogonal sensor arrangement (31 & 32 - see col.3:ll.55-61).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ciciriello in view of Lewis and Morey to include measuring vibrations (i.e., shaft displacement) in two orthogonal directions, as disclosed by Habermann, for the purpose of providing increased monitoring of the shaft vibrations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745